Mr. Justice Duncan delivered the opinion of the court. It is first argued by the plaintiff in error that the lower court erred in directing the verdict in this case, because the evidence in his behalf tended to prove, and did prove, (1) that he owned the house; (2) that the lot belonged to Richard; and (3) that the house was moved to the lot by Richard’s permissiori. Hnder such a state of facts it is claimed that the law is that John would have a right to remove the house as his personal property, and that Richard could not prevent such removal, nor have judgment for the possession of the house. The evidence certainly and most clearly proves the last two of said propositions; but we cannot agree with his first proposition, that his evidence proves or fairly tends to prove that he is the owner of the house. There is no evidence in the record fairly tending to prove such proposition. According to the actual facts testified to in this record by John Evans and his witnesses, Richard is the owner of the house presumptively. It is true that John stated frequently while a witness that he considered that he was the owner of the house, and that he was the owner of it, and that it was bought with his own money. But these were merely his conclusions, while all the evidentiary facts testified to by him as a basis for his conclusions, show that there was no proper foundation for his claim of ownership. The following questions and answers taken from his testimony will clearly show the weakness and the unreasonableness of his claim, to-wit: Q. “Did you consider yourself the owner of the house?” A. “I certainly did.” Q. “How does it come that if you were under the impression that you were the owner of the property that you signed a lease for it as a tenant?” A. “Under the circumstances.” Q. “What circumstances?” A. “The circumstances that I was out of employment; that my brother held me under his thumb and finger; that he compelled me to do anything he wished. ’ ’ He then proceeds to say that he was not forced to sign this lease, but did it simply at the request of his brother and without any compulsion whatever. He also stated that he had no deed, or contract, or conversation of any kind before the date of the lease, with his brother regarding the ownership of this house. These questions and answers then follow in his examination : Q. “How much did you pay on the purchase price on the house out of your own means?” A. “I spent on the purchase price of the house $60.00, as near as I can remember. ’ ’ Q. “Is that the total amount that you expended out of your own means to secure the purchase of the house?” A. “No sir, it was not. All I paid on the house was out of .my own means. ’ ’ Q. “Is it a fact that you received all the money which went into the purchase price of this property from your brother?” A. “It was given me, sir, by my brother as my own. ’ ’ Q. “That is the checks were made to yon?” A “Yes.” Q. “Did he ever say to yon that it was your own money?” A. “He gave it to me. That was enough. ’ ’ Q. “Is it not a fact that he gave it to you for the purpose of purchasing the place for himself?” A. “No sir, he gave it to me for the purpose of purchasing it for myself.” Q. “What did he say when the money was handed over to you in reference to that?” A. “The checks speak for themselves. The checks were made out in my name. ’ ’ Q. “Did you draw the conclusion by simply receiving the money that it was yours?” A. “Sure, and the house was to be mine. ’ ’ Q. “And there never was any specific contract, was there?” A. “No sir.” If the owner of land consents to the building of a house thereon by another and permits him to live in it without any terms being agreed on, and particularly if the owner of the lot furnishes all or about all of the money with which to build it, the presumption must obtain that the house is to become a part of the freehold. Dunstedter v. Dunstedter, 77 Ill. 580. The plaintiff in error did not furnish the means by which the house was built, and did not have an agreement with Bichard that the house should belong to him as his absolute property. The cases cited by him, therefore, are not in point. It is next contended by plaintiff in error that if thq lease in evidence was binding between the parties, that the holding over by him without further contract, would make him a tenant from year to year; and that sixty days’ notice was necessary to terminate the tenancy, and that no sufficient notice in this case was given to maintain this suit. He'admits that the lease was never given as a lease, and was never intended as a binding contract, and was never relied on by either of them. But, be that as it may, if the lease be valid, where the tenant holding over disclaims holding under his landlord and asserts an adverse right, he is, in an' action of forcible detainer, estopped from claiming a notice to determine his lease. He was therefore not entitled to a sixty days’ notice. Brown v. Keller, 32 Ill. 151; Fusselman v. Worthington, 14 Ill. 135; Herrell v. Sizeland, 81 Ill. 457. When one person goes into possession of real property and holds possession under a verbal permission to live on it with his family, and no time is fixed for the duration of such possession, and no rent is reserved, agreed upon or paid, he is clearly a tenant at will, and his tenancy can be terminated at any instant at the will of the lessor. K. & S. R. R. Co. v. Horan, 131 Ill. 302; Herrell v. Sizeland, 81 Ill. 459. There is no theory advanced by the plaintiff in error why the action of forcible detainer will not lie in this case that is sound so far as we are able to see. The plaintiff introduced evidence that clearly proved all the material averments necessary to maintain his suit, and such evidence was not controverted. Tenants at will are not entitled to a notice to quit. A mere demand for possession is all that the law requires. Cross v. Campbell, 89 Ill. App. 490. The defendant, plaintiff in error, failed to introduce or to offer any evidence that fairly tended to establish a defense of any character. In such state of the record there was no controversy' of fact to be settled by the jury, and no affirmative right or claim of the defendant to be considered. The court therefore properly directed the verdict in this case. Libby, McNeil & Libby v. Cook, 222 Ill. 206; Young v. Wells Glass Co., 187 Ill. 632; Derby v. Peterson, 128 Ill. App. 496. The judgment is affirmed. Affirmed.